Title: From Thomas Jefferson to Maria Cosway, 21 May 1789
From: Jefferson, Thomas
To: Cosway, Maria



Paris May 21. 1789.

I have not yet, my dear friend, received my leave of absence, but I expect it hourly, and shall depart almost in the hour of receiving it. My absence will be of about six months. I leave here a scene of tumult and contest. All is politics in this capital. Even love has lost it’s part in conversation. This is not well, for love is always a  consolatory thing. I am going to a country where it is felt in it’s sublimest degree. In great cities it is distracted by the variety of objects. Friendship perhaps suffers there also from the same cause but I am determined to except from this your friendship for m[e], and to beleive it distracted by neither time, distance, nor object. When wafting on the bosom of the ocean I shall pray it to be as calm and smooth as yours to me. What shall I say for you to our friend Mrs. Church? I shall see her assuredly, perhaps return with her. We shall talk a great deal of you. In fact you ought to have gone with her. We would have travelled a great deal together, we would have intruded our opinions into the choice of objects for your pencil and returned fraught with treasures of art, science and sentiment. Adieu, my very dear friend. Be our affections unchangeable, and if our little history is to last beyond the grave, be the longest chapter in it that which shall record their purity, warmth and duration.
